                 Case 3:20-cv-05734-BHS Document 4 Filed 08/31/20 Page 1 of 1



 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     IEESHA MARTHA IRVING,                            CASE NO. 3:20-cv-05734-BHS
 5
                              Plaintiff,              ORDER ADOPTING REPORT
            v.                                        AND RECOMMENDATION
 6
     UNITED STATES POSTAL SERVICE,
 7
                              Defendant.
 8

 9
            This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 3. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
            (1)     The R&R is ADOPTED;
14
            (2)     Plaintiff’s in forma pauperis application is DENIED;
15
            (3)     Plaintiff’s complaint is dismissed without prejudice; and
16
            (4)     The Clerk shall enter JUDGMENT and close this case.
17
            Dated this 31st day of August, 2020.
18

19

20

21
                                                      ABENJAMIN H. SETTLE
                                                       United States District Judge

22


     ORDER - 1
